Citation Nr: 1023984	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. Costas, Counsel


INTRODUCTION

The Veteran has qualifying service from July 1978 to May 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for PTSD.

As noted on the title page, the Board has recharacterized the 
issue as a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  See 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2010.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In support of his claim, the Veteran identified various 
stressors, in April 2008, including: (1) witnessing fellow 
servicemen being run over by a tank while stationed at Fort 
Hood, Texas, in June 1983, (2) witnessing fellow service men 
being shot and killed while stationed in Guatemala in 
February 1985, and (3) witnessing the death of Special Fourth 
Class (SP4) [redacted] in June or August 1985 while 
stationed at Fort Hood, Texas.  

During his May 2010 hearing, the Veteran provided additional 
information with regards to his stressors.  He related that 
while stationed at Fort Hood, in July 1985, he witnessed a 
tank run over some fellow soldiers.  He also alleged that 
while stationed in Korea he sustained an injury to his right 
thigh, which required two weeks of hospitalization in Korea.

A review of the record demonstrates that the U.S. Army and 
Joint Services Records Research Center (JSRRC) was unable to 
verify the death of SP4 [redacted] for the time period from June 
1, 1985, to August 31, 1985, at Fort Hood.  The record does 
not demonstrate that an attempt has been made to verify the 
Veteran's other stressors.  The RO should attempt to verify 
the alleged stressors through all available sources, such as 
research of unit histories and contacting the JSRRC.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, if the 
information is insufficient to conduct a meaningful search, 
documentation to that effect must be included in the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to 
provide a comprehensive, detailed 
statement of any further information he 
is able to recall regarding the 
occurrence of claimed stressors, 
including dates (within a 60 day time 
frame), locations, and identification of 
the unit he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred.  The 
RO should notify the Veteran that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that, absent specificity, 
an adequate search for verifying 
information cannot be conducted.

2.  The RO should then prepare a summary 
of any claimed stressor for which 
sufficient details to conduct a search of 
official records have been provided by 
the Veteran.  The RO should then prepare 
a request to the U.S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the Veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  In any event, 
attempt to obtain unit histories for the 
16th Signal Battalion at Fort Hood from 
June 1983 to August 1985.  The RO should 
also attempt to obtain records of any 
accident or criminal investigation for 
the same period.

3.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature 
of the specific stressor or stressors.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.

4. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  In doing so, the 
examiner must acknowledge and discuss the 
Veteran's report of in-service events and 
the onset of his psychiatric disability.  
If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that 
diagnosis.  The rationale for any opinion 
expressed should be provided in a legible 
report.

5.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.)


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

